Citation Nr: 0410411	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
right knee injury residuals, with laceration scar.

2.  Entitlement to a compensable evaluation for service-connected 
left knee injury residuals, with laceration scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from March 1978 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the RO.  


REMAND

The veteran seeks compensable ratings for residuals of injury to 
the right and left knees, currently rated on the basis of residual 
scars under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and its 
implementing regulations are applicable to the claim on appeal.  
They provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record does not reflect that VA has fulfilled its notification 
or development duties under the VCAA in this case.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

First, VA has not yet provided the veteran with notice of the 
provisions of the VCAA and its implementing regulations and has 
not specifically informed him of the evidence needed to 
substantiate his claims or his responsibilities in providing 
information and evidence to VA.  Moreover, the Board notes that 
during the pendency of the veteran's appeal, the regulations 
governing the evaluation of scarring were revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see 
also corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
revisions include changes affecting the evaluation of scars, to 
include ratings assigned based on motion limitation, pain, or 
other functional limitations attributable to scarring.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  If 
the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive effects, 
VA ordinarily should not apply the new provision to the claim.  If 
applying the new provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 
68 Fed. Reg. * (November 19, 2003), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  In this case the veteran was not 
advised as to the regulatory changes and the RO has not considered 
the propriety of application of such to his appeal.  Thus, 
additional notice and RO adjudication is needed to avoid 
prejudicing the veteran.

Second, in support of his assertion that his knee disabilities 
warrant assignment of compensable evaluations, the veteran sent 
additional evidence directly to the Board without a waiver of his 
right to have the RO consider that evidence.  As such, a remand is 
needed to allow for RO consideration of the additional evidence in 
connection with the veteran's appeal.  See United States Court of 
Appeals for the Federal Circuit case of Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Third, the veteran asserts that residuals of his in-service knee 
injuries are not limited to scarring.  He identifies ligament 
tearing, pain, discomfort, locking, instability, swelling, aching 
and popping of the knees as well as reduced knee motion 
bilaterally.  The last comprehensive VA examination of the 
veteran's knees was conducted in July 2001.  The VA examiner noted 
that both X-rays and physical examination were normal.  Since that 
time, however, the veteran has submitted medical evidence 
reflecting a right knee ligament tear and meniscal cyst.  Also, VA 
outpatient records dated in June 2002 and associated with the 
claims file show complaints of knee pain as well as a decreased 
range of motion.  Based on such, the veteran should be provided a 
current VA examination to determine the nature and extent of all 
manifestations attributable to his service-connected knee 
injuries.  

The Board also notes that the veteran has identified receiving VA 
treatment at the St. Louis, Missouri, VA Medical Center but that 
that the current file only contains records dated in May and June 
2002.  Thus, while on remand outstanding records of pertinent VA 
treatment or evaluation of the knees must be obtained for 
consideration in the veteran's appeal.

In view of the foregoing, this case is REMANDED for the following:  

1.  The RO should contact the veteran and his representative and 
provide written notice of the provisions of VCAA as applicable to 
the claims remanded herein.  The veteran and his representative 
should be specifically advised of the sort of evidence needed to 
support the claims on appeal, and, in particular, that he should 
identify or submit medical evidence showing the nature and extent 
of his bilateral knee injury residuals.  The veteran and his 
representative should be provided an adequate time in which to 
respond to the VCAA notice and the evidence request.  

2.  The RO should take appropriate steps to obtain records 
identified by the veteran, but, in any case, should obtain all 
clinical (outpatient, inpatient, or physical therapy clinic) 
records from the VA Medical Center located in St. Louis, Missouri, 
dated from in or around January 2000 to the present.  The RO 
should document all development efforts made in this regard.

3.  Thereafter, the RO should schedule the veteran for a VA 
orthopedic examination.  The complete claims file, to include all 
additionally-received evidence, must be provided to the examiner 
prior to the examination and review of such should be documented 
in the completed examination report.  Any indicated tests or 
studies should be completed, to include X-ray studies of the knees 
if deemed indicated.  

The examiner is requested to identify all current manifestations 
of left or right knee disability attributable to the veteran's 
March 1982 injuries, to include confirming or refuting whether any 
currently demonstrated arthritis, ligament tears or motion 
limitation are likely related to the veteran's in-service 
injuries.  

The examiners should record all clinical findings determined to be 
attributable to the in-service knee injuries, including 
specifically active and passive ranges of knee motion, 
bilaterally, and comment on the functional limitations, if any, 
caused by the veteran's knee disabilities due to pain on motion or 
use or during periods of flare-ups.  The examiner should comment 
on whether pain is visibly manifested on movement of the joints, 
and state the presence and degree of, or absence of, muscle 
atrophy, weakness, fatigability, instability, locking, or, 
incoordination attributable to the service-connected disabilities.

The examiner is further requested to identify the size and 
locations of the veteran's knee scars and state whether such are 
painful or associated with soft tissue damage and whether such 
result in a frequent loss of covering of the skin or a loss of 
motion.  The examiner should also generally identify any other 
functional limitation resulting from such scarring, if any.  

The rationale for all conclusions reached should be provided.  

4.  The RO must then review the claims file and ensure that any 
other notification and development action required by the VCAA and 
its implementing regulations is completed, consistent with all 
governing legal authority.  

5.  Thereafter, the RO should readjudicate the claims on appeal 
based on review of the entire evidentiary record.  If any benefit 
sought on appeal is not granted to the veteran's satisfaction he 
and his representative should be provided a supplemental statement 
of the case, which includes recitation of all potentially 
applicable laws and regulations, to include the revisions made to 
the criteria governing the evaluation of scarring and other 
diagnostic codes applicable to the evaluation of disabilities of 
the knee, as applicable.  The veteran and his representative 
should then be afforded an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

